Case 1:21-cr-00041-H-BU Document 21 Filed 09/13/21 Page1of3 PagelD 53

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
V. No. 1:21-CR-041-H-BU-1
JACOB ESCOBEDO (1),
Defendant.

 

ORDER ACCEPTING REPORT AND RECOMMENDATION AND
REFERRING THE ISSUE OF DETENTION TO THE
UNITED STATES MAGISTRATE JUDGE

Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent of
the defendant, and the Report and Recommendation on Plea of Guilty Before United States
Magistrate Judge. As no objections to the Report and Recommendation have been filed
within fourteen days of service in accordance with 28 U.S.C. § 636(b)(1), the Court accepts
and adopts the Report and Recommendation. Accordingly, the Court accepts the plea of
guilty, and Escobedo is hereby adjudged guilty of Distribution and Receipt of Child
Pornography in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1). A sentence will be
imposed in accordance with the Court’s scheduling order. The Court now refers the issue of
mandatory detention pending sentencing to the Honorable Magistrate Judge Parker.
1. Background

The Indictment charges a violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1),
that is Distribution and Receipt of Child Pornography. On August 26, 2021, Escobedo pled

guilty to the charge. The Honorable Magistrate Judge Parker recommended that the plea be
 

 

Case 1:21-cr-00041-H-BU Document 21 Filed 09/13/21 Page 2of3 PagelD 54

accepted. Having accepted that recommendation, Escobedo has now been adjudged guilty
of Distribution and Receipt of Child Pornography.
2. Legal Standard Governing Mandatory Detention

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty
plea if the offense of conviction is among those listed in 18 U.S.C. § 3142(f)(1)(A)-(C).
Section 3142(f)(1)(A) details three categories of crime—a crime of violence, a violation of
Section 1591, or an offense listed in Section 2332b(g)(5)(B). Here, Distribution and Receipt
of Child Pornography is a crime of violence. A crime of violence is defined, among other
things, as a felony under Chapters 77, 109A, 110, or 117 of Title 18. 18 U.S.C. § 3156(a)(4).
Chapter 110 includes the statutes of conviction at issue in this case—18 U.S.C.

§§ 2252A(a)(2) and 2252A(b)(1).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants
awaiting imposition or execution of a sentence. The defendant must be detained unless
“(A)() the judicial officer finds there is a substantial likelihood that a motion for acquittal or
new trial will be granted; or (ii) an attorney for the Government has recommended that no
sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by
clear and convincing evidence that the person is not likely to flee or pose a danger to any
other person or the community.” Jd. Additionally, a person otherwise “subject to detention
under Section 3143(a)(2), and who meets the conditions of release set forth in Section
3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the judicial
officer, if it is clearly shown that there are exceptional reasons why such person’s detention

would not be appropriate.” 18 U.S.C. § 3145(c).

 
 

Case 1:21-cr-00041-H-BU Document 21 Filed 09/13/21 Page 3of3 PagelD 55

The Court thus refers this matter to the Honorable Magistrate Judge Parker to
determine whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.
3. Conclusion

The issue of mandatory detention for this offense is referred to Magistrate Judge

Parker for resolution.

So ordered on September [ % , 2021.

JAMES WESLEY HENDRIX
UNIZED STATES DISTRICT JUDGE
